Name: 98/332/EC: European Parliament Decision of 31 March 1998 giving discharge to the Management Board of the European Centre for the Development of Vocational Training in respect of the implementation of its budget for the 1996 financial year
 Type: Decision
 Subject Matter: EU institutions and European civil service;  budget;  business organisation
 Date Published: 1998-05-16

 Avis juridique important|31998D033298/332/EC: European Parliament Decision of 31 March 1998 giving discharge to the Management Board of the European Centre for the Development of Vocational Training in respect of the implementation of its budget for the 1996 financial year Official Journal L 146 , 16/05/1998 P. 0032 - 0033EUROPEAN PARLIAMENT DECISION of 31 March 1998 giving discharge to the Management Board of the European Centre for the Development of Vocational Training in respect of the implementation of its budget for the 1996 financial year (98/332/EC)THE EUROPEAN PARLIAMENT,- Having regard to the EC Treaty and in particular Article 206 thereof,- Having regard to the statement of accounts of the European Centre for the Development of Vocational Training and the report of the Court of Auditors on this subject (C4-0051/98) (1),- Having regard to the Council Recommendation of 9 March 1998 (C4-0164/98),- Having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Employment and Social Affairs (A4-0092/98),A. Whereas the Court of Auditors finds that the financial statements for the financial year ended 31 December 1996 are reliable and the underlying transactions are, as a whole, legal and regular,1. Notes the following figures for the accounts of the European Centre for the Development of Vocational Training:>TABLE>2. Asks the Commission's Financial Controller to re-examine the contracting practices of the Centre in the light of the Court of Auditors' comments in order to clarify when it is necessary for it to launch formal specific calls for tender;3. Emphasises that the Centre must obtain compensation from the owner of its temporary premises for improvements carried out at the Centre's expense; asks the director to report to the budgetary authority and to the Court of Auditors on this subject upon expiry of the current rental agreement;4. Reiterates its belief that the mechanism employed for the purchase of the Centre's new premises lacks transparency and guarantees of value for money and is thus unsuitable for a public sector property purchase; asks the Court of Auditors to monitor the progress of this agreement and to report to Parliament in its next annual report on the Centre;5. Takes note of the fact that the decommitment of ECU 1,1 million in the Centre's 1996 budget was due to the fact that during that year it employed only 70 people out of the 81 initially budgeted; notes that the move to Thessaloniki has finally been completed and that working conditions, at least in terms of staffing, are now back to normal;6. Expects the Centre now to be in a position to submit an accurate forecast of its financial needs, so that the budgetary appropriations decided by the authority are fully utilised;7. Reiterates its belief that the Centre can make a valid contribution to the development of a European vocational training policy; would like the Centre in this context to become more involved in the activities of the European Parliament by making its expertise available to its relevant committees;8. Gives discharge to the Management Board of the European Centre for the Development of Vocational Training in respect of the implementation of its budget for the 1996 financial year;9. Instructs its President to forward this decision to the Management Board of the European Centre for the Development of Vocational Training, the Council, the Commission and the Court of Auditors and to have it published in the Official Journal of the European Communities (L series).The Secretary-GeneralJulian PRIESTLEYThe PresidentJosÃ © MarÃ ­a GIL-ROBLES(1) OJ C 393, 29. 12. 1997, p. 1.